      Case 2:20-cv-03231-ILRL-DPC Document 1 Filed 11/25/20 Page 1 of 20




                              UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

TRACEY DODD                                       *            CIVIL ACTION NO. 20-3231
                                                  *
VERSUS                                            *            JUDGE
                                                  *
J.S. HELD, LLC                                    *            MAG. JUDGE
                                                  *
                                                  *
* * * * * * * * * ** * * *                    *       *    *    *   *   * *   *   *   *   *   *   *


                                            COMPLAINT

         NOW INTO COURT, through undersigned counsel, comes Plaintiff, Tracey Dodd

(hereinafter referred to as “Dodd”), who respectfully alleges as follows:

                                                      1.

         Plaintiff, Tracey Dodd is a citizen of the State of Louisiana and a resident of Orleans Parish.

                                                      2.

         Made defendant herein is J.S. Held, LLC, (hereinafter referred to as “Held”), a Delaware

Limited Liability Company that is a citizen of the State of New York because each of its Members

is a citizen of the State of New York.

                                                      3.

         According to the Records from the Louisiana Secretary of State, Held’s Members are

Russell Polin and J.S. Held Holdings, LLC (“JSH Holdings”), both New York citizens located in

Jericho, New York with a mailing address of 50 Jericho Quadrangle, Suite 117, Jericho, New York

11753.




                                                      1
      Case 2:20-cv-03231-ILRL-DPC Document 1 Filed 11/25/20 Page 2 of 20




                                                4.

       Held is registered with the Louisiana Secretary of State as a foreign Limited Liability

Company that is registered to do business within the State of Louisiana with a principal place of

business located in East Baton Rouge Parish at 3867 Plaza Tower Drive, 1st Floor, Baton Rouge,

Louisiana 70816 with a local office located in New Orleans, Louisiana. Held’s Registered Agent

is Incorp Services, Inc. who can be served at 3867 Plaza Tower Drive, 1st Floor, Baton Rouge,

Louisiana 70816.

                                                5.

       This Court has diversity jurisdiction over this claim pursuant to 28 U.S.C.A. § 1332 as

Dodd is a citizen of the State of Louisiana and Held is a citizen of the State of New York, and the

amount in controversy exceeds $75,000.00.

                                                6.

       Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b)(1)-(2) as both Dodd and

Held do business in the State of Louisiana, and the events giving rise to this Complaint occurred

within the Eastern District of Louisiana.

                                                7.

       Dodd was the founder and owner of U.S. Health and Environmental Liability Management,

LLC (“U.S. HELM”).

                                                8.

       U.S. HELM was a consulting firm who was a national leader in environmental risk

assessment, corrective action, industrial hygiene, safety and environmental consulting.




                                               2
       Case 2:20-cv-03231-ILRL-DPC Document 1 Filed 11/25/20 Page 3 of 20




                                                     9.

        Held is a global consulting firm that provides specialized technical, scientific, financial and

advisory services to clients in a wide range of industries.

                                                    10.

        In September of 2016, Held acquired substantially all of the assets of U.S. HELM from

Dodd and her co-owner, Tom Sumner, and operated the acquired entity as the “Health and

Environmental Services” business practice group of Held.

                                                    11.

        The Health and Environmental Services business practice group provided rapid response

onsite services, environmental risk management, insurance and litigation support, property

analysis, vulnerability assessments, and other services that minimize corporate liability concerns

to Held’s client base.

                                                    12.

        Held acquired substantially all of the assets of U.S. HELM for consideration that included

a direct cash payment and equity consisting of the issuance of units of J.S. Held Management LLC

to Dodd and Sumner.

                                                    13.

        As part of Held’s acquisition of U.S. HELM, Dodd and J.S. Held Management LLC

executed a J.S. Held Management LLC Equity Incentive Plan Restricted Incentive Unit Grant

Agreement dated September 29, 2016. (Hereinafter referred to as the “Grant Agreement”) 1




1
 The J.S. Held Management LLC Equity Incentive Plan Restricted Incentive Unit Grant Agreement dated
September 29, 2016 is attached as Exhibit #1.


                                                    3
      Case 2:20-cv-03231-ILRL-DPC Document 1 Filed 11/25/20 Page 4 of 20




                                               14.

          The Grant Agreement provided Dodd with 262,774 Class B Common Units of J.S. Held

Management LLC with a grant date of September 29, 2016 and a grant date fair market value of

$1.37 per unit.

                                               15.

          The Grant Agreement provided that the Class B Units would vest over a five (5) year

period.

                                               16.

          On September 29, 2016, Dodd and Held entered into an Employment Agreement wherein

the parties agreed to the terms and conditions of Dodd’s employment with Held (the “Original

Employment Agreement”).

                                               17.

          Dodd began her employment with Held and dutifully performed her obligations pursuant

to the Original Employment Agreement.

                                               18.

          JSH Holdings (the member of Held) and an investment firm affiliated with Kelso &

Company merged on May 16, 2019 pursuant to a Securities Purchase Agreement and Plan of

Merger (the “Merger Agreement”) by and between JSH Holdings and an investment firm affiliated

with Kelso & Company, wherein JSH Holdings was acquired by an investment fund affiliated with

Kelso & Company (the “Transaction”).




                                               4
          Case 2:20-cv-03231-ILRL-DPC Document 1 Filed 11/25/20 Page 5 of 20




                                                        19.

           In accordance with to the terms of the Merger Agreement and the J.S. Held Management

LLC Equity Incentive Plan, Dodd’s vested Units (the previous Class B Common Units that she

received as a result of the U.S. HELM transaction) were replaced as of the closing date of the

Transaction with units which were issued by Watchtower Management Holdco, LLC

(“Watchtower”).

                                                        20.

           Watchtower is an entity established by Kelso’s investment fund to facilitate employee

investment in JSH Holdings after the Transaction.

                                                        21.

           Jon Held sent Dodd a memorandum outlining the unit transfer with Watchtower reporting

that Dodd’s 157,664 units with a Total Closing Date Value of $1,361,249, would be converted to

1,361,249 Restricted Common Units with Watchtower. 2

                                                        22.

           To perfect the transfer, Dodd and Watchtower entered into an Investor Exchange

Agreement dated July 15, 2019.

                                                        23.

           Dodd and Watchtower entered into a Restricted Incentive Unit Grant Agreement for

250,000 Operating Units and 750,000 Value Units of Management, dated as of July 15, 2019 (the

“Watchtower Grant Agreement”).




2
    A copy of the Jon Held’s June 25, 201 Memorandum is attached as Exhibit #2.


                                                        5
          Case 2:20-cv-03231-ILRL-DPC Document 1 Filed 11/25/20 Page 6 of 20




                                                       24.

           Dodd continued her employment with Held after accepting the Watchtower Grant

Agreement.

                                                       25.

           On September 25, 2020, Dodd and Held entered into an Employment Agreement wherein

the parties agreed to the terms and conditions of Dodd’s continuing employment with Held (the

“September Employment Agreement”). 3

                                                       26.

           The September Employment Agreement replaced the Original Employment Agreement

that was dated September 29, 2016.

                                                       27.

           Dodd provided notice of her resignation in conformance with the requirements of the

Employment Agreement to Held, and her final day of employment with Held was November 18,

2020 (the “Termination Date”).

                                                       28.

           Section 1(a) of the September Employment Agreement provides that “During the Term,

the Company hereby agrees to continue to employ Employee, … as Executive Vice President for

the Company, … Employee shall report directly to the Chief Executive Officer of the Company

(the ‘CEO’) or his designee(s).”

                                                       29.

           Section 1(e) of the September Employment Agreement guaranteed Dodd a position on the

company’s diversity committee by stating:



3
    A copy of the September 25, 2020 Employment Agreement is attached as Exhibit #3.


                                                       6
      Case 2:20-cv-03231-ILRL-DPC Document 1 Filed 11/25/20 Page 7 of 20




              (e) The Company has a Diversity and Inclusion Council (the
              “Council”) which Council is currently chaired by the CEO.
              Employee shall report to the chair of the Council for all matters
              relating to the Council and Employee shall be a member of the
              Council. The Employee shall work with the chair of the Council and
              its members to develop goals and criteria that are consistent with the
              Company’s continuing promotion of an inclusive and diverse
              workplace environment.
                                             30.

       Section 2(a) of the September Employment Agreement provides that Dodd can terminate

her employment with Held by providing two weeks’ notice.

                                               31.

       Section 2(a) states:

              (a) This Agreement and Employee's employment are effective as of
              the date hereof and shall continue until terminated by either party in
              accordance with the terms and conditions set forth herein (the
              “Term”). Notwithstanding anything to the contrary contained
              herein, Employee's employment with the Company may be
              terminated by the Company or Employee for any reason or no reason
              at all, with or without Cause, and without prior notice provided that
              Employee shall provide the Company with two weeks' notice of any
              termination subject to the provisions contained herein.


                                               32.

       The September Employment Agreement classifies termination from the company as being

for Good Reason or not for Good Reason.

                                               33.

       The Employment Agreement defines Good Reason as follows:

              (d) “Good Reason” shall mean the following actions by the
              Company (i) a material adverse alteration in the nature or status of
              the Employee’s title, duties, or responsibilities, the assignment of
              duties or responsibilities, or a reduction in Employee’s Base Salary;
              in each case inconsistent with similarly situated employees in
              comparable roles; (ii) the relocation of Employee’s primary office
              by Company to any place exceeding a distance of twenty-five (25)



                                               7
      Case 2:20-cv-03231-ILRL-DPC Document 1 Filed 11/25/20 Page 8 of 20




               miles from the Employee’s office at the time this Agreement was
               executed, except for voluntary moves by Employee or allowing the
               Employee to work remotely, or reasonably required travel by the
               Employee on the Company’s business; or (iii) any material breach
               by the Company of any provision of this Agreement that remains
               uncured after delivery of written notice to the Company within thirty
               (30) days of any such breach and a period of thirty (30) days for
               Company to cure such breach.


                                                 34.

       Dodd’s termination was for Good Reason because she experienced “a material adverse

alteration in the nature or status of the Employee’s title, duties, or responsibilities, the assignment

of duties or responsibilities, or a reduction in Employee’s Base Salary; in each case inconsistent

with similarly situated employees in comparable roles” when she was discriminated against due to

her gender including the modification of duties, assignments, management responsibilities and

compensation, making her ability to continue with her employment impossible and untenable.

                                                 35.

       Dodd’s work duties, requirements and workload exceeded those of comparable Held

managers, all of which were male.

                                                 36.

       These additional duties were by John Held when he told Dodd in September 2020,

“TracEy, I expect more from you than the others.”

                                                 37.

       Further, Dodd’s termination was for Good Reason because Held has breached the

September Employment Agreement for requiring Dodd to report to her replacement (which

replacement is a male) even though during the negotiation of the September Employment

Agreement Dodd was assured that she would not have to report to her replacement.




                                                 8
      Case 2:20-cv-03231-ILRL-DPC Document 1 Filed 11/25/20 Page 9 of 20




                                                38.

       Dodd’s reporting replacement was not qualified to serve as her supervisor as he has little

to no insurance experience, which is the core of Dodd’s business, and Held’s environmental, health

and safety practice line and has no industrial hygiene or toxicology experience, Dodd’s line of

expertise.

                                                39.

       This reporting change was issued as retaliation against Dodd for her taking a position

contrary to John Held at Held’s Diversity and Inclusion Council meeting where Dodd took a

contrary position to that of Jon Held.

                                                40.

       The reporting change was issued within one hour of the conclusion of the Diversity and

Inclusion Council meeting where Dodd took a contrary position to that of Jon Held.

                                                41.

       Scott Katcher, Held’s General Counsel, admitted to Dodd, in front of two witnesses, at

3:00pm on November 4, 2020 that Held had violated the terms of the Employment Agreement and

that Dodd was negotiating in good faith.

                                                42.

       The September Employment Agreement provides that Held must pay Dodd the fair market

value for the units that she holds at the Termination Date.

                                                43.

       Section 2(h) of the September Employment Agreement provides that Held must purchase

all units, whether vested or not, if Dodd’s separation from Held is for Good Reason.




                                                9
     Case 2:20-cv-03231-ILRL-DPC Document 1 Filed 11/25/20 Page 10 of 20




                                               44.

       Section 2(h) states:

               Further, upon a termination of this Agreement by the Company
               without Cause or by the Employee for Good Reason, (i) any and all
               unvested Restricted Common Units shall immediately vest; and, (ii)
               the Company shall effectuate the purchase any and all vested
               Common Units owned by the Employee for the Fair Market Value
               of such Common Units.

                                               45.

       Section 2(i) of the September Employment Agreement provides that Held must purchase

all vested units if Dodd’s separation from Held is not for Good Reason.

                                               46.

       Section 2(i) of the September Employment Agreement states:

               Upon the termination of this Agreement by the Company for Cause
               or by the Employee without Good Reason, there shall be no
               acceleration of unvested units and the Company shall effectuate the
               purchase any and all vested Common Units owned by the Employee
               as of such date for the Fair Market Value of such Common Units.


                                               47.

       Upon termination of her employment, Dodd requested, pursuant to Section 2 of the

September Employment Agreement, that Held immediately redeem the Held units that she

currently possesses.

                                               48.

       Held has refused to redeem the units unless Dodd executed an extremely broad and

unilateral release that, among other things, waives any and all claims that Dodd has against Held.




                                              10
     Case 2:20-cv-03231-ILRL-DPC Document 1 Filed 11/25/20 Page 11 of 20




                                                 49.

       The execution of a release is not required for the redemption of units pursuant to Section 2

of the September Employment Agreement.

                                           50.
       Held is wrongfully withholding payment for the units to force Dodd into releasing any

employment, gender discrimination or harassment claims that she has against Held.

                                                 51.

       As the Employment Agreement calls for the immediate redemption of units upon

termination, Held is wrongfully refusing to provide Dodd with this earned compensation, which

was a result of the hard work and efforts that she put into U.S. HELM, since these units were

granted to Dodd in accordance with the sale of the assets of U.S. HELM to Held.

                                                 52.

       As a result of Held’s failure to perform its obligations upon the termination of the

Dodd/HELM relationship, Dodd has sustained significant damages.

                                                 53.

       Held’s General Counsel and head of Human Resources admitted to Dodd, in front of two

witnesses, on November 4, 2020 that Held breached the Employment Agreement.

             COUNT I – FAILURE TO PERFORM/ BREACH OF CONTRACT

                                                 54.

       Dodd realleges and incorporates by reference all prior allegations contained in this

Complaint.

                                                 55.

       The essential elements of a breach of contract claim are the existence of a contract, the

party’s breach thereof, and resulting damages.



                                                 11
         Case 2:20-cv-03231-ILRL-DPC Document 1 Filed 11/25/20 Page 12 of 20




                                                  56.

          The September Employment Agreement created a valid contract between Dodd and Held

that required Held to purchase Dodd units immediately upon the termination of the employment

relationship.

                                                  57.

          Dodd’s termination of employment was for a Good Reason pursuant to the September

Employment Agreement as she suffered continuing systemic gender discrimination, harassment,

retaliation, intimidation and other workplace hostilities, she is entitled to the immediate payment

for all units, both vested and unvested.

                                                  58.

          If Dodd’s termination of employment was not for Good Reason, she is entitled to receive

immediate payment for the redemption of her vested units.

                                                  59.

          Dodd has amicably demanded that Held immediately pay her for the redemption of her

units.

                                                  60.

          Held has acknowledged that the payment for the redemption of the units is warranted

pursuant to the September Employment Agreement.

                                                  61.

          Held has refused to issue said payment until Dodd executes a unilateral, overly broad, full

release that releases Held from any and all claims that could be asserted by Dodd, including the

claims that she has for gender discrimination, harassment, workplace intimidation, etc.




                                                 12
      Case 2:20-cv-03231-ILRL-DPC Document 1 Filed 11/25/20 Page 13 of 20




                                                 62.

        The September Employment Agreement does not include any provision that mandates the

signing of a release prior to the redemption of units.

                                                 63.

        Held’s actions constitute breaches of the September Employment Agreement and have

caused Dodd significant economic damages including, but not limited to, the loss of funds invested

in Held, interest on said funds, lost business opportunities, damage to reputation, investment

expenses, attorneys’ fees/costs, lost profits, and other economic damages.

                                                 64.

        Dodd is entitled to recover her economic losses due to Held’s breach of the September

Employment Agreement for failing to pay Dodd the compensation required for the redemption of

the units.

                                                 65.

        Held is liable to Dodd for Held’s failure to perform a conventional obligation or contract

pursuant to Louisiana Civil Code Article 1906, et seq.

                                                 66.

        Held is in bad faith as they have intentionally and maliciously failed to perform their

contractual obligations, and intentionally violated the September Employment Agreement.

                                                 67.

        Pursuant to Louisiana Civil Code Articles 1994, 1995, 1997 and 2642, Held is liable for

all damages sustained, whether foreseen or not, due to their failure to perform pursuant to the terms

of the September Employment Agreement.




                                                13
      Case 2:20-cv-03231-ILRL-DPC Document 1 Filed 11/25/20 Page 14 of 20




                                                68.

       Dodd has sustained economic damages as a result of Held’s breach of the September

Employment Agreement.

                                                69.

       As a result of Held’s breach of contract/failure to perform pursuant to the September

Employment Agreement, Dodd is entitled to payment of the full amounts due, damages, specific

performance, interest, costs and attorneys’ fees.

                                             70.
       In addition to economic damages, pursuant to Louisiana Civil Code Article 1986, Dodd is

entitled to the specific performance of the terms of the September Employment Agreement.

                                                71.

       Specific performance of the September Employment Agreement obligates Held to redeem

100% of the units by paying Dodd fair market value as of the Termination Date.

                          COUNT II – DETRIMENTAL RELIANCE

                                                72.

       Dodd realleges and incorporates by reference all prior allegations contained in this

Complaint.

                                                73.

       Dodd proceeded with the sale of substantially all of the assets of U.S. HELM to Held by

accepting an initial cash payment and the acquisition of units in Held based upon Held’s

representation that said units would be redeemed by Held at the market rate upon Dodd’s

termination of employment.




                                               14
      Case 2:20-cv-03231-ILRL-DPC Document 1 Filed 11/25/20 Page 15 of 20




                                               74.

       If not for the representations made by Held, Dodd would not have agreed to sell the assets

of U.S. HELM to Held and accepted the position as an employee of Held.

                                               75.

       As Dodd transferred her ownership in U.S. HELM to Held and worked diligently as an

employee for Held, Held was aware that Dodd was clearly relying on Held’s representations when

she executed the agreements needed to transfer her interests in U.S. HELM in return for units in

Held and moved forward with the closing of the transaction.

                                               76.

       Dodd’s reliance upon the representations and assurances made by representatives of Held

was reasonable as Held allowed Dodd to take the actions necessary to transfer her interests in U.S.

HELM to Held.

                                               77.

       Held is barred from now taking a position contrary to their prior acts, admissions,

representations or silence.

                                               78.

       As a direct and proximate result of Dodd’s detrimental reliance on Held’s representations,

Dodd has suffered substantial economic losses and other damages.

                                 COUNT III – CONVERSION

                                               79.

       Dodd realleges and incorporates by reference all prior allegations contained in this

Complaint.




                                               15
     Case 2:20-cv-03231-ILRL-DPC Document 1 Filed 11/25/20 Page 16 of 20




                                                80.

       An act of conversion is committed when possession is acquired in an unauthorized manner,

possession is withheld from the owner or possessor, or ownership is asserted over property.

                                                81.

       Any wrongful exercise or assumption of authority over another’s property, depriving him

of the possession, permanently or for an indefinite time, is a conversion.

                                                82.

       The September Employment Agreement provided that Held would redeem Dodd’s units at

fair market value upon her termination of employment.

                                                83.

       Although Held is obligated to immediately compensate Dodd for the redemption of her

Units upon termination, despite amicable demand, Held has refused to comply with the terms of

the Employment Agreement and compensate Dodd for the redemption of her shares.

                                                84.

       As Held has refused to comply with the terms of the September Employment Agreement

and compensate Dodd for the redemption of her shares, Held is liable for conversion.

                                                85.

       Held’s refusal to immediately compensate Dodd for the redemption of her units upon

termination is a wrongful exercise or assumption of authority over the property of Dodd.

                                                86.

       As such, Held is liable to Dodd for the tort of conversion as they have intentionally

deprived Dodd from receiving the funds she is entitled to receive from the redemption of her units.




                                               16
      Case 2:20-cv-03231-ILRL-DPC Document 1 Filed 11/25/20 Page 17 of 20




                                                87.

       As a result of Held’s conversion of Dodd’s funds, Dodd is entitled to payment of the full

amounts due, damages, general non-pecuniary damages, interest, costs and attorneys’ fees.

                                     COUNT IV – FRAUD

                                                88.

       Dodd realleges and incorporates by reference all prior allegations contained in this

Complaint.

                                                89.

       La. C.C. art. 1953 defines fraud as “a misrepresentation or a suppression of the truth made

with the intention either to obtain an unjust advantage for one party or to cause a loss or

inconvenience to the other. Fraud may also result from silence or inaction.”

                                                90.

       Based upon Held’s representations, Held has committed fraud by misrepresenting the truth

regarding Held’s intent to redeem Dodd’s units in Held for market value upon her termination

from the company.

                                                91.

       Dodd has sustained economic damages as a result of the Held’s fraudulent actions.

                                                92.

       As a result of Held’s fraud, Dodd is entitled to payment of the full amounts due,

damages, interest, costs and attorneys’ fees.




                                                17
      Case 2:20-cv-03231-ILRL-DPC Document 1 Filed 11/25/20 Page 18 of 20




                     COUNT IV – BREACH OF THE IMPLIED COVENANT
                          OF GOOD FAITH AND FAIR DEALING

                                                   93.

        Dodd realleges and incorporates by reference all prior allegations contained in this

Complaint.

                                                   94.

        Louisiana Civil Code Articles 1759, 1983 and LSA-R.S. 10:1-304, imply into every

contract a covenant of good faith and fair dealing. That covenant imposes upon each party to the

contract a duty at all times to act in good faith and to deal fairly with the other party, including

with respect to the performance and termination of said contract.

                                                   95.

        To act in good faith and to deal fairly, the parties at all times must act honestly toward each

other when performing their contract. When one party engages in an action that has the effect of

destroying or injuring the rights of the other party to receive the fruits of its contract, that party has

breached its duty.

                                                   96.

        The duties of good faith and to deal fairly are implied into every contract by law, including

employment, sale and investment agreements.

                                                   97.

        Held’s actions and conduct were demonstrably unreasonable, were undertaken in abject

bad faith, and constitute an elementary and fundamental breach of the covenant of good faith and

fair dealing implied by law.




                                                  18
      Case 2:20-cv-03231-ILRL-DPC Document 1 Filed 11/25/20 Page 19 of 20




                                                98.

       As a direct and proximate result of Held’s breach of the implied covenant of good faith and

fair dealing, Dodd has suffered substantial economic losses and other damage to her business,

reputation and customer goodwill, including, but not limited to, lost sales, investment revenue,

additional expenses and profits.

                                             DAMAGES

                                                99.

       Due to Held’s failure to perform their obligations pursuant to the September Employment

Agreement, their respective breaches of contract, conversion of funds, and fraud, Dodd seeks a

determination that Held has committed fraud and conversion, has breached the terms of their

agreements, and is in default of their obligations to pay Dodd her respective investments and profits

related to the sale of U.S. HELM to Held and her continuing employment with Held.

                                                100.

       Dodd demands its compensable damages consisting of, but not limited to:

       (a)      The immediate payment for the redemption of 100% of Dodd’s units at market

               value as determined on the day of her termination of employment;

       (b)     Reimbursement for all economic damages sustained by Dodd as a result of Held’s

               breach of the Employment Agreement;

       (c)     Interest on the amount due;

       (d)     A declaration that the Employment Agreement is a nullity;

       (e)     Attorneys’ fees;

       (f)     Costs associated with litigating this matter;

       (e)     Dodd’s lost business opportunities;




                                                19
     Case 2:20-cv-03231-ILRL-DPC Document 1 Filed 11/25/20 Page 20 of 20




       (f)      Dodd’s lost profits;

       (g)      Inconvenience and aggravation; and

       (h)      Any other element of damage proved during the trial of this matter.

       WHEREFORE, the premises considered, Plaintiff, Tracey Dodd, prays:

       1. That process and due form of law issue from this Court and be served upon Defendant,

             J.S. Held, LLC, citing them to appear and answer the Complaint;

       2. That after due proceedings be had, Tracey Dodd have judgment herein entered in her

             favor and against J.S. Held, LLC, in the full amount of its damages aforesaid, plus all

             costs, interest, pre-judgment interest and attorneys’ fees; and

       3. That Tracey Dodd may have all such other relief as equity and the justice of this cause

             may require and permit.

                                                RESPECTFULLY SUBMITTED:

                                                MILLER, SULLIVAN & DEMARCAY, LLC




                                                LAWRENCE R. DeMARCAY, III (25379), T.A.
                                                1100 Poydras Street, Suite 1515
                                                New Orleans, LA 70163
                                                Telephone: (504) 708-1268
                                                Fax: (504) 708-1398
                                                lrd@msdnola.com
                                                Attorneys for Plaintiff, Tracey Dodd

Please issue Summons to:
J.S. Held, LLC’s Registered Agent for Service of Process
Incorp Services, Inc.
3867 Plaza Tower Drive
1st Floor
Baton Rouge, Louisiana 70816




                                                 20
